Order of the Public Service Commission of the State of New York, dated December 27,1938, which affirmed, after rehearing, its order dated December 21, 1937, directing the elimination of certain crossings at grade maintained by the Long Island Railroad Company at Columbia and Jackson streets, in the village of Hempstead, Nassau county, and the relocation of the station at a point north of Columbia street, unanimously affirmed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ.